Case 2:18-cv-01041-NGG-AKT Document 44 Filed 03/13/20 Page 1 of 22 PageID #: 478




       UNITED STATES DISTRICT COURT
       EASTERN DISTRICT OF NEW YORK
       ALEX CRUZ,
                                 Plaintiff,               MEMORANDUM & ORDER
                                                           18-CV-1041 (NGG) (AICT)
                     -against-
       COX MEDIA GROUP, LLC,
                                 Defendant.


             NICHOLAS G. GARAUFIS, United States District Judge.
             Plaintiff Alex Cruz brings this action against Defendant Cox Me-
             dia Group, LLC ("Cox'') alleging infringement of Plaintiffs
             copyright in a photograph he took of the arrest of terror suspect
             Sayfullo Saipov. (Comp!. (Dkt. 1).) Before the court are cross mo-
             tions for partial summary judgment. Plaintiff seeks judgment on
             Cox's liability for infringement and dismissal of Cox's affirmative
             defenses. (See Pl.'s Mem. in Supp. of Mot. for Part. Summ. J.
             (Dkt. 29) ("Pl.'s Mem."); Pl.'s Mem. in Opp. to Def.'s Cross Mot.
             for Part. Summ. J. (Dkt. 40) ("Pl.'s Opp.").) Cox opposes Plain-
             tiffs motion and seeks either a judgment of no infringement or,
             in the alternative, fair use. (See Def.'s Cross Mem. in Supp. of
             Mot. for Part. Summ. J. (Dkt. 34) ("Def. Mem."); Defs Reply in
             Supp. of Cross Mot. for Summ. J. (Dkt. 42) ("Def. Reply'').) For
             the following reasons, Plaintiff's motion is GRANTED and De-
             fendant's motion is DENIED.

             I.     BACKGROUND

             The court constructs the following statement of facts from the
             parties' Local Rule 56.1 Statements and the admissible evidence
             they submitted. Except where otherwise noted, the following
             facts are undisputed. All evidence is construed in the light most




                                              1
Case 2:18-cv-01041-NGG-AKT Document 44 Filed 03/13/20 Page 2 of 22 PageID #: 479




             favorable to the non-moving party with all "reasonable infer-
             ences" drawn in its favor. ING Bank N. V. v. MJV Temar~ IMO No.
             9333929, 892 F.3.d 511, 518 (2d Cir. 2018).

             Plaintiff is Alex Cruz, a New York City native who works at Jen-
             nifer Convertibles, a furniture company in downtown Brooklyn.
             (Oct. 18, 2018 Tr. of Cruz Dep. ("Cruz Dep.") (Dkt. 37-1) 9:17-
             25.) Cruz is not and has never been a professional photographer.
             (Def.'s R. 56.1 Stmt. ("Def. 56.1") (Dkt. 39) CJ 37.) On October
             31, 2017, Cruz was walking on Chambers Street in the Tribeca
             neighborhood of New York City, on the way to visit the apart-
             ment of his girlfriend, Trish McFarlane. (Id. CJ 42.) Crux noticed
             a "big commotion" near the intersection of Chambers and West
             Streets, and saw a man acting erratically as law enforcement of-
             ficers approached him. (Id.) As Cruz saw the scene unfolding, he
             reached for his iPhone and took a photograph of a criminal sus-
             pect named Sayfullo Saipov, lying on the ground, being
             apprehended by New York City police after Saipov had commit-
             ted a terrorist attack (the "Photograph"). (See Ex. A hereto.)
             After taking the Photograph, Cruz continued on to McFarlane's
             apartment and sent the Photograph to a friend, Lenny Bautista.
             (Def. 56.1 CJ 46.) Until Bautista informed him otherwise, Cruz
             believed he had taken a "simple picture" of somebody who ap-
             peared to be "acting crazy." (Id. CJ 47.) Bautista posted the
             Photograph to his Instagram account @illmaticNYC and, ini-
             tially, took credit for the Photograph. (Pl.'s R. 56.1 Stmt. ("Pl.
             56.1") (Dkt. 33) 'J 10.) However, McFarlane posted her own mes-
             sage on Instagram, clarifying that it was Cruz, and not Bautista,
             who had taken the Photograph. (Id.) Media organizations then
             began contacting McFarlane, asking her to seek permission from
             Cruz to republish the Photograph. Shortly thereafter, Cruz en-
             tered into two separate licensing agreements (with Cable News
             Network, Inc. ("CNN"), and NBC News ("NBC"), respectively), in




                                             2
Case 2:18-cv-01041-NGG-AKT Document 44 Filed 03/13/20 Page 3 of 22 PageID #: 480




             which Cruz granted the outlets permission to publish the Photo-
             graph in exchange for licensing fees and credit. (Id. CJ 11.) The
             parties dispute the exact time Cruz entered into these agreements
             with CNN and NBC: Cruz states that he entered into the agree-
             ments "on or around October 31, 2017," (See Pl. 56.1 CJCJ 12, 13),
             while Cox maintains that CNN and NBC did not send proposed
             licensing agreements to Cruz until November 1, 2017, and that
             the October 31, 2017 licensing agreements Cruz produced in dis-
             covery are not final executed documents. (See Def. 56.1 IJCJ 12,
             13.) Regardless, it is undisputed that media outlets expressed in-
             terest in publishing the Photograph and sought to enter into
             licensing agreements with Cruz to do so.
             One media company that did not seek to enter into a licensing
             agreement with Cruz was Cox, a national media company with
             13 television stations, 61 radio stations, four newspapers, and 72
             websites. (Def. 56.1 IJ 36.) Cox's media portfolio includes the
             WSB-1V television station in Atlanta, Georgia, as well as its asso-
             ciated wsbtv.com website. (Id.) On October 31, 2017, Cox
             published a news story on its WSB-1V website, eventually bear-
             ing the title "8 dead in 'cowardly act of terror' in New York City"
             (the "Article"). (Id. CJ 55.) Later that same day, the Photograph
             was added to the gallery of video and photographic content for
             the Article. (Id.) The Photograph appeared, in full, as the second
             item in a gallery of video and photographic content positioned
             below both the headline and the date and time that the Article
             was last updated on the WSB-1V website, as well as on Cox's
             Twitter and Facebook pages. (Deel. of James Trigg ("Trigg
             Deel.") (Dkt. 37) CJ 5; see also Oct. 31, 2017 WSB-1V Tweet
             ('WSB Tweet'') (Dkt. 30-5) at ECF 2; Oct. 31, 2017 WSB-1V Fa-
             cebook Post ('WSB Facebook Post'') at ECF 2).) Cox did not
             credit Cruz as the author of the Photograph on the face of the
             Article or on the WSB Tweet and Facebook Post, nor did Cox seek
             Cruz's permission to publish the Photograph or license the Pho-
             tograph directly from Cruz. (Pl. 56.1 IJIJ 21-24.)




                                             3
Case 2:18-cv-01041-NGG-AKT Document 44 Filed 03/13/20 Page 4 of 22 PageID #: 481




             On November 1, 2017, Cruz, acting without counsel, filed a cop-
             yright application with the U.S. Copyright Office seeking to
             register the Photograph (as well as another photograph Cruz
             took of the same scene). (Nov. 1, 2017 Copyright Application
             (Dkt. 37-1) at ECF 91.) A few days later, on November 7, 2017,
             Cruz, now through counsel, filed a new registration of the Pho-
             tograph with the Copyright Office (Pl. 56.1 If 31; Cruz Dep. at
             51:21-54:12.) The application was approved and Cruz currently
             possesses a registration certificate for the Photograph, numbered
             VA 2-074-488 and dated November 7, 2017. (Pl 56.1 If 32; see
             also Certificate of Registration (Dkt. 31-2) at 1.)

             II.    LEGAL STANDARD

             A court must grant summary judgment when "the movant shows
             that there is no genuine dispute as to any material fact and the
             movant is entitled to judgment as a matter of law." Fed. R. Civ.
             Pro. 56(a). "A 'material' fact is one capable of influencing the
             case's outcome under governing substantive law, and a 'genuine'
             dispute is one as to which the evidence would permit a reasona-
             ble juror to find for the party opposing the motion." Figueroa v.
             Mazza, 825 F.3d 89, 98 (2d Cir. 2016) (citingAnderson v. Liberty
             Lobby, Inc., 477 U.S. 242, 248 (1986)). The movant may dis-
             charge its initial burden by demonstrating that the non-movant
             ''has 'failed to make a showing sufficient to establish the existence
             of an element essential to that party's case, and on which that
             party will bear the burden of proof at trial."' Lantheus Med. Imag-
             ing, Inc. v. ZurichAm. Ins. Co., 255 F. Supp. 3d 443,451 (S.D.N.Y.
             2015) (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 322-323
             (1986) (alteration adopted)).
             "To determine whether an issue is genuine, '[t]he inferences to
             be drawn from the underlying affidavits, exhibits, interrogatory
             answers, and depositions must be viewed in the light most favor-
             able to the party opposing the motion."' Mikhaylov v. Y & B Trans.
             Co., No. 15-CV-7109 (DLI), 2019 WL 1492907, ~t *3 (E.D.N.Y.
Case 2:18-cv-01041-NGG-AKT Document 44 Filed 03/13/20 Page 5 of 22 PageID #: 482




             Mar. 31, 2019) (quoting Cronin v. Aetna Life Ins. Co., 46 F.3d
             196, 202 (2d Cir. 1995)). While the court must draw all infer-
             ences in favor of the non-movant, the non-movant "may not 'rely
             on mere speculation or conjecture as to the true nature of the
             facts to overcome a motion for summary judgment."' Fletcher v.
             Ate.x; Inc., 68 F.3d 1451, 1456 (2d Cir. 1995) (quoting Knight v.
             U.S. Fire Ins. Co., 804 F.2d 9, 12 (2d Cir. 1986)).
             The same standards apply to cross-motions for summary judg-
             ment. "[E] ach party's motion must be examined on its own
             merits, and in each case all reasonable inferences must be drawn
             against the party whose motion is under consideration." Morales
             v. Quintel Entm't, Inc., 249 F.3d 115, 121 (2d Cir. 2001) (citing
             Schwabenbauer v. Bd. Of Educ., 667 F.2d 305, 324 (2d Cir.
             1981)). "[W]hen both parties move for summary judgment, as-
             serting the absence of any genuine issues of material fact, a court
             need not enter judgment for either party. Rather, each party's
             motion must be examined on its own merits, and in each case all
             reasonable inferences must be drawn against the party whose
             motions is under consideration." Id. at 121 (citations omitted).

             Ill.   DISCUSSION
                    A.      Copyright Infringement
             Cruz moves for summary judgment on the issue of copyright in-
             fringement, arguing that Cox infringed his· copyright by
             unlawfully publishing the Photograph for its own use. (Pl.'s Mem.
             at 6; Pl's. Opp. at 1.) The court finds that the undisputed facts
             demonstrate Cox's liability for copyright infringement and grants
             Cruz's motion.
             ''To establish [copyright] infringement two elements must be
             proven: (1) ownership of a valid copyright, and (2) copying of
             constituent elements of the work that are original." Feist Publ'ns,
             Inc. v. Rural TeL Serv. Co., 499 U.S. 340,361 (1991).




                                             5
Case 2:18-cv-01041-NGG-AKT Document 44 Filed 03/13/20 Page 6 of 22 PageID #: 483




                                   1.   Ownership
             "A certificate of copyright registration is prima facie evidence of
             ownership of a valid copyright, but the alleged infringer may re-
             but that presumption." Scholz Design, Inc. v. Sard Custom Homes,
             LLC, 691 F.3d 182, 186 (2d Cir. 2012) (citing MyWebGrocer, LLC
             v. Hometown Info, Inc., 375 F.3d 190, 192 (2d Cir. 2004)). Here,
             Cruz has provided a copy of his Certificate of Registration for the
             Photograph. (See Certificate of Registration.) He has therefore
             established a prima fade case that he owns the copyright in the
             Photograph.
                                   2.   Originality
             Cox does not dispute either that Cruz has a valid Certificate of
             Registration or that Cox "actually copied" the Photograph. 1 In-
             stead, Cox argues that Cruz has failed to establish that the
             Photograph was sufficiently original to qualify for copyright pro-
             tection. (Def. Mem. at 6.)
             Copyright protection only extends to "original works of author-
             ship." 17 U.S.C. § 102 (emphasis added); see Feist, 499 U.S. at
             345 ("[t]he sine qua non of copyright is originality."). "Original,
             as the term is used in copyright, means only that the work was
             independently created by the author (as opposed to copied from
             other works), and that it possesses at least some minimal degree
             of creativity." Feist, 499 U.S. at 345 (citation omitted). "A photo-
             graph may be original in th!ee respects: ... rendition ... timing
             ... [and] creation of the subject." Mannion v. Coors Brewing Co.,
             377 F. Supp. 2d 444, 452-54 (S.D.N.Y. 2005); see also Roger v.
             Koons, 960 F.2d 301, 307 (2d Cir. 1992) (explaining that the
             protectible, original elements of a photograph include "posing
             the subjects, lighting, angle, selection of film and camera, evok-
             ing the desired express, and almost any other variant involved.").


             1   See infra at 8.




                                                 6
Case 2:18-cv-01041-NGG-AKT Document 44 Filed 03/13/20 Page 7 of 22 PageID #: 484




             As such, "almost any photograph may claim the necessary origi-
             nality to support a copyright." Mannion, 377 F. Supp. 2d at 450
             (citation and internal quotation marks omitted). However, a pho-
             tograph may lack originality in rare cases, such as ''where a
             photograph of a photograph or other printed matter is made that
             amounts to nothing more than slavish copying." Bridgeman Art
             Library, Ltd. v. Corel Corp., 36 F. Supp. 2d 191, 196 (S.D.N.Y.
             1999) (citation and internal quotation marks omitted).
              Cox argues that Cruz "did not make a single creative choice" in
              taking the Photograph (Def. Mem. at 9), such that the Photo-
              graph does not possess the "modicum of creativity'' required to
              receive copyright protection. (See id. at 8 (quoting Feist, 499 U.S.
              at 346 ).) This argument misses the mark. As with almost any
              photograph, the Photograph reflects creative choices, including
              Cruz's timing for when he took the Photograph. See Mannion,
              377 F. Supp. 2d at 452 ("[A] person may create a worthwhile
            . photograph by being at the right place at the right time.") (cita-
              tion omitted). Indeed, Cruz's recognition of what he considered
              a "big commotion" (Def. 56.1 CJ 42), and his decision to take the
              Photograph when he did (i.e. as law enforcement closed in on
              Saipov after he had been shot and was lying on the ground) were
              sufficient creative choices to meet the low threshold required for
              copyright protection. In addition, the Photograph is not an exam-
              ple of a "slavish copy'' not entitled to copyright protection. Cf
              Bridgeman Art Library, 36 F. Supp. 2d at 197 (finding no copy-
              right in photographic transparencies that sought to reproduce
              precisely paintings in the public domain). 1
             Cox points to Oriental Art Printing v. Goldstar Printing Co. (see,
             e.g., Def. Mem. at 11-12) to support its argument, but that case
             is readily distinguishable. There, the court found that plaintiffs'
             photographs of commonly served Chinese food dishes lacked the
             "requisite originality'' to receive copyright protection because
             they served "a purely utilitarian purpose" of giving customers a




                                              7
Case 2:18-cv-01041-NGG-AKT Document 44 Filed 03/13/20 Page 8 of 22 PageID #: 485




             "better understanding of what a particular dish contains" 175 F.
             Supp. 2d 542, 546-47 (S.D.N.Y. 2001). In addition, the court
             noted that the aim of the Copyright Act would not be furthered
             by finding the photographs in question eligible for copyright pro-
             tection because such a holding would "effectively. . . permit
             [plaintiffs] to monopolize the market for printing menus that de-
             pict certain commonly served Chinese dishes." Id. at 548. Here,
             by contrast, Cruz's Photograph does not raise those same con-
             cerns. Unlike the photographs in Oriental Art Printing that only
             served to inform consumers of Chinese cuisine about their food
             options, the Photograph at issue here recorded a (manifestly)
             newsworthy event at a unique time and from a unique angle.
             A holding extending Oriental Art Printing as Cox urges would im-
             properly limit the scope of originality under the Copyright Act. A
             recent case in the Southern District of New York, Sands v. CBS
             Interactive, makes plain why. No. 18-CV-7345 (JSR), 2019 WL
             1447014, at *1 (S.D.N.Y. Mar. 13, 2019). In that case, a papa-
             razzo photographed actors on the set of an upcoming Netflix
             series The Punisher. Id. The photos were subsequently published
             alongside an article entitled "New Punisher Images Reveal Re-
             turn of Key Daredevil Character." Id. While the Sands court had
             no trouble in finding that the photographs in question met the
             low creativity threshold necessary to assert copyright protection,
             see id. at *3, the result would have been different had it extended
             Oriental Art Printing as Cox urges this court to do now. This is
             because the Sands photos (under Cox's reading of Oriental Art
             Printing) would be deemed to only serve the purpose of inform-
             ing the public of narrative developments in a popular television
             series, and therefore would lack originality. Yet, such a result
             would not comport either with the intent of the Copyright Act or
             the fact that "almost any photograph may claim the necessary
             originality to support a copyright." Mannion, 377 F. Supp. 2d at
             450 (internal quotation marks omitted).




                                             8
Case 2:18-cv-01041-NGG-AKT Document 44 Filed 03/13/20 Page 9 of 22 PageID #: 486




             Finally, this case is distinguishable from Oriental Art Printing in
             another important way. In Oriental Art Printing, the court held
             that finding the photographs in question copyrightable would
             give plaintiffs an "unwarranted monopoly'' because it "effectively
             would permit them to monopolize the market for printing menus
             that depict certain commonly served Chinese dishes." Oriental
             Art Printing, 175 F. Supp. 2d at 548 (citation omitted). "Such a
             result," the court explained "was not in Congress' intent in enact-
             ing the Copyright Act." Id. Here, by contrast, there is no such
             concern of an "unwarranted monopoly'' because of the unique-
             ness of the Photograph and the one-time-only nature of its
             subject matter.
                           3.      Actual Copying
             Once a valid copyright registration is established, "a plaintiff
             must show that his work was actually copied and then must show
             that the copying amounts to an improper or unlawful appropria-
             tion." Otto v. Hearst Comms., Inc., 345 F. Supp. 3d 412, 415
             (S.D.N.Y. 2018) (citation omitted) (alterations adopted). Here,
             the parties do not dispute that Cox actually copied the Photo-
             graph for use on its website and social media accounts. As such,
             Cruz has established this element of his copyright infringement
             claim.
             Accordingly, the court finds that Cox infringed on Cruz's copy-
             right when it published the Photograph. The court therefore
             grants Cruz's motion for summary judgment on this issue.
                    B.     Affirmative Defenses
             Both Cruz and Cox seek summary judgment on Cox's fair use de-
             fense. (See, e.g., Pl.'s Mem. at 9; Def Mem. at 15.) Cruz further
             seeks summary judgment on Cox's remaining defenses. The court
             addresses each in tum.




                                             9
Case 2:18-cv-01041-NGG-AKT Document 44 Filed 03/13/20 Page 10 of 22 PageID #: 487




                             1.     Fair Use
              The purpose of copyright law is "[t]o promote the Progress of
              Science and useful Arts," U.S. Const., Art. I, § 8, cl. 8, and "ex-
              pand public knowledge and understanding ... by giving
              potential creators exclusive control over copying of their works,
              thus giving them a financial inc~ntive to create informative, in-
              tellectually enriching works for public consumption." Authors
              Guild v. Google, Inc., 804 F.3d 202, 212 (2d Cir. 2015). There are
              limits, however, on creators' control over their own works, in-
              cluding the doctrine of fair use. See Swatch Grp. Mgmt. Servs. Ltd.
              v. Bloomberg L.P., 756 F.3d 73, 81 (2d Cir. 2014) ("Because cop-
              yright law recognizes the need for breathing space, however, a
              defendant who otherwise would have violated one or more of
              these exclusive rights may avoid liability if he can establish that
              he made fair use of the copyrighted material." (citation and in-
              ternal quotation marks omitted)).
             "[T]he fair use determination is an open-ended and context sen-
             sitive inquiry," in which the court weighs four non-exclusive
             statutorily provided factors in light of the purposes of copyright.
             Cariou v. Prince, 714 F.3d 694, 705 (2d Cir. 2013) (citation omit-
             ted). These factors are: (1) the purpose and character of the use,
              (2) the nature of the copyrighted work, (3) the amount and sub-
             stantiality of the portion used in relation to the copyrighted work
             as a whole, and (4) the effect of the use upon the potential mar-
             ket or value of copyrighted work. 17 U.S.C. § 107. The Second
             Circuit has held that the party seeking a judgment of fair use need .
             not demonstrate that every factor weighs in its favor. See Cariou,
             714 F.3d at 705. Rather, "all factors are to be explored, and the
             results weighed together, in light of the purposes of copyright."
             Swatch, 756 F.3d at 81 (quoting Campbell v. Acuff-Rose Music,
             Inc., 510 U.S. 569, 578 (1994) (alterations adopted)). Finally,
             the determination of "fair use is a mixed question of law and
             fact," Harper & Row Publishers, Inc. v. Nation Enters., 471 U.S.




                                               10
Case 2:18-cv-01041-NGG-AKT Document 44 Filed 03/13/20 Page 11 of 22 PageID #: 488




              539, 560 (1985), and the Second Circuit has repeatedly "re-
              solved fair use determinations at the summary judgment stage
              where there are no genuine issues of material fact," Blanch v.
              Koons, 467 F.3d 244, 250 (2d Cir. 2006) (quoting Castle Rock,
              150 F.3d at 137 (alterations adopted)).
                      a. Purpose and Character of the Work
             The first statutory fair use factor is "the purpose and character of
             the use, including whether such use is of a commercial nature or
             is for nonprofit educational purposes." 17 U.S.C. § 107(1). This
             first factor, which has been described as ''[t]he heart of the fair
             use inquiry," On Davis v. The Gap, Inc., 246 F.3d 152, 174 (2d
             Cir. 2011), seeks to determine "whether and to what extent the
             work is transformative," Campbell, 510 U.S. at 579 (internal quo-
             tation marks omitted). Whether a work is transformative
             depends on the extent to which it "merely 'supersedes the objects'
             of the original creation, or instead adds something new, with a
             further purpose or different character, altering the first with new
             expression, meaning, or message." Id at 579 (quoting Folsom v.
             Marsh, 9 F.Cas. 342, 348 (C.C.D. Mass. 1841) (Story, J.) (cita-
             tions omitted) (alterations adopted)); see also Pierre N. Leval,
             Toward a Fair Use Standard, 103 Harv. L. Rev. 1105, 1111
             (1990). With regard to photographs, "[u]sing a photo for the pre-
             cise reason it was created does not support a finding that the
             nature and purpose of the use was fair." BWP Media US~ Inc. v.
             Gossip Cop Media, Inc., 196 F. Supp. 3d 395, 407 (S.D.N.Y. 2016)
             (citation omitted).
             While news reporting is specifically named in 17 U.S.C. § 107 as
             a potential method of fair use, "a news reporting purpose by no
             means guarantees" such a finding. Swatch, 756 F.3d at 85 (citing
             Harper & Row, 471 U.S. at 557). The Second Circuit has recog-
             nized that "[i]n the context of news reporting and analogous
             activities, ... the need to convey information to the public accu-
             rately may in some instances make it desirable and consonant




                                             11
Case 2:18-cv-01041-NGG-AKT Document 44 Filed 03/13/20 Page 12 of 22 PageID #: 489




              with copyright law for a defendant to faithfully reproduce an
              original work without alteration." Id. at 84. At the same time,
              "[t]he promise of copyright would be an empty one if it could be
              avoided merely by dubbing the infringement a fair use 'news re-
              port."' Harper & Row, 471 U.S. at 557; see also Swatch, 756 F.3d
              at 85 ("A news organization thus may not freely copy creative
              expression solely because the expression itself is newsworthy.").
              Applying those standards here, the first factor cuts strongly
              against Cox. Cox's use of the Photograph was not transformative,
              and the court disagrees with Cox that it "add [ed] context'' to the
              Photograph (Def. Mem. at 19) such that its use of the Photograph
              was fair.
             To the extent that Cox argues that its use of the Photograph was
             fair because "news reporting is a favored use" (Def. Mem. at 16),
             the court is not persuaded. Cox is correct that 17 U.S.C. § 107
             specifically lists news reporting as a potential method for fair use.
             Yet Cox forgets that "[d]isplay of a copyrighted image or video
             may be transformative where the use serves to illustrate criticism,
             commentary, or a news story about that work." Barcroft Media,
             Ltd. v. Coed Media Grp., LLC, 297 F. Supp. 3d 339, 352 (S.D.N.Y.
             2017) (citing 17 U.S.C. § 107); see also Otto, 345 F. Supp. 3d at
             428 ("[T]he use of an image solely to illustrate the content of
             that image, in a commercial capacity, has yet to be found as fair
             use.").
             Here, Cox's Article accompanying the Photograph did not
             "serv[e] to illustrate criticism, commentary, or a news story"
             about the Photograph. Barcroft, 297 F. Supp. 3d at 352. To the
             contrary, Cox used the Photograph as a "illustrative aid because
             [it] depicted the subjects described in [the] [A]rticl[e]," namely
             the arrest of Saipov. Id. "Nothing in [Cox's] [A]rticle imbues the
             [Photograph] with new meaning, or places it in a [new] context."
             Gossip Cop, 196 F. Supp. 3d at 406. Indeed, all Cox's Article says
             that could conceivably be about the Photograph is that "[Saipov]




                                             12
Case 2:18-cv-01041-NGG-AKT Document 44 Filed 03/13/20 Page 13 of 22 PageID #: 490




              was taken into custody''-the vast majority of the Article, by con-
              trast, concerns Saipov's alleged terrorist acts leading up to his
              arrest. (See Pl. 56.1 'f 19.) To nonetheless find that Cox's use of
              the Photograph was fair would "eliminate copyright protection
              any time a copyrighted photograph was used in conjunction with
              a news story about the subject of that photograph. That is plainly
              not the law." Barcroft, 297 F. Supp. 3d at 352.
             Cox relies heavily on Swatch to argue to the contrary, but that
             case is distinguishable. In Swatch, Bloomberg News published a
             recording of Swatch's earnings call, which Swatch had registered
             with the Copyright Office. 756 F.3d at 79. The Second Circuit
             held that the first fair use factor favored Bloomberg, noting that
             ''whether one describes Bloomberg's activities as 'news report-
             ing,' 'data delivery,' or any other tum of phrase, there can be no
             doubt that Bloomberg's purpose in obtaining and disseminating
             the recording at issue was to make important financial infor-
             mation . . . available to investors and analysts." Id. at 82. Yet,
             while publishing Swatch's financial information served "the im-
             portant public purpose of disseminating important financial
             information," id. at 92, Cox's publication of the Photograph
             serves no such purpose and conveys no such information. To the
             contrary, Cox's Article solely uses the Photograph "for illustrative
             purposes without adding new information, new aesthetics, new
             insights and new understandings." Otto, 345 F. Supp. 3d at 428
             (citation and internal quotation marks omitted). Indeed, as ex-
             plained above, it is illustrating just one sentence from the
             Article-that "[Saipov] was taken into custody." (Pl. 56.1 'f 19.)
             The court agrees with Judge Woods' explanation of the danger
             of adopting Cox's argument in such a situation:
                    It would be antithetical to the purposes of copy-
                    right protection to allow media companies to steal
                    personal images and benefit from the fair use de-
                    fense by simply inserting the photo in an article




                                             13
Case 2:18-cv-01041-NGG-AKT Document 44 Filed 03/13/20 Page 14 of 22 PageID #: 491




                     which only recites factual information-much of
                     which can be gleaned from the photograph itself.
                     If so, amateur photographers would be discour-
                     aged from creating works and there would be no
                     incentive for publishers to create their own con-
                     tent to illustrate articles: why pay to create or
                     license photographs if all personal images posted
                     on social media are free grist for use by media
                     companies, as [Cox] argues here? Indeed, it seems
                     that this interpretation of the law would hinder the
                     "Progress of Science and useful Arts," and the cre-
                     ation of "informative, intellectually enriching
                     works for public consumption."

             Otto, 345 F. Supp. 3d at 428 (citations omitted).
             Therefore, because Cox's use of the Photograph was not trans-
             formative, the first factor2 weighs against a finding of fair use.
                       b. ·Nature of the Copyrighted Work
             The second factor, which looks to the nature of the copyrighted
             work, weighs in favor of Cox and a finding of fair use. The second
             factor aclmowledges that "some works are closer to the core of
             intended copyright protection than others, with the consequence
             that fair use is more difficult to establish when the former works
             are copied." Campbell, 510 U.S. at 586. In reviewing this factor,
             courts will determine whether a work is creative versus factual,

             2 Under the first fair use factor, courts also consider the commercial nature
             of the secondary use of the copyrighted material. However, courts "do not
             place much significance" on the commercial nature of the secondazy use if
             the use is not transformative. Cariou, 714 F.3d at 708. Here, there is no
             doubt that Cox is a commercial enterprise (see, e.g., Pl. 56.1 'I 20; Def.
             Mem. at 19), but, because Cox's use was not transformative, its commercial
             nature is of much less importance to the analysis under the first fair use
             factor.




                                                 14
Case 2:18-cv-01041-NGG-AKT Document 44 Filed 03/13/20 Page 15 of 22 PageID #: 492




              and unpublished versus published, with the scope of fair use ap-
              plying more narrowly to creative and unpublished works. Harper
              & Row, 471 U.S. at 563-64. ''The law generally recognizes a
              greater need to disseminate factual works than works of fiction
              or fantasy." Id.; see also Authors Guil4 Inc. v. HathiTrust, 755 F.3d
              87, 96 ("The second factor considers whether the copyrighted
              work is of the creative or instructive type that the copyright laws
              value and seek to foster." (citation and internal quotation marks
              omitted)). In addition, publicly released works qualify for less
              protection from use by others than unpublished materials. See
              Harper & Row, 471 U.S. at 564. ''This is because a plaintiffs right
              to control the first public appearance of the photo is not impli-
              cated in such scenarios, nor does there exist any race to publish,
              which lends itself to a finding of fair use." Otto, 345 F. Supp. 3d
              at 430 (citations and internal quotation marks omitted) (altera-
              tions adopted).
              Here, Cruz acknowledges that the Photograph is "factual in na-
              ture" and was "published prior to Cox's use" of it. (Pl.'s Mem. at
              16.) The court agrees and finds that the second fair use factor
              favors Cox. The court also notes, however, that the second factor
              is "rarely found to be determinative" in the fair use analysis. On
              Davis, 246 F.3d at 175.

                      c.   Amount and Substantiality of the Portion Used
              The third fair use factor considers whether "the amount and sub-
              stantiality of the portion used in relation to the copyrighted work
              as a whole ... are reasonable in relation to the purpose of the
              copying." Campbell, 510 U.S. at 586 (citation and internal quota-
              tion marks omitted). Generally speaking, "the more of a
              copyrighted work that is taken, the less likely the use is to be
              fair." Infinity Broad. Corp. v. Kirkwood, 150 F.3d 104, 109 (2d
              Cir. 1998).
              Here, Cox does not dispute it copied the Photograph in its en-
              tirety (Def. Mem. at 21) meaning that, at the very least, this




                                              15
Case 2:18-cv-01041-NGG-AKT Document 44 Filed 03/13/20 Page 16 of 22 PageID #: 493




              factor does not favor fair use. See Bill Graham Archives v. Darling
              Kindersley Ltd., 448 F.3d 605, 613 (2d Cir. 2006) ("Neither our
              court nor any of our sister circuits has ever ruled that copying of
              an entire work favors fair use."). Cox argues, however, that there
              was an "editorial need" to use the Photograph in its entirety so
              as to accurately convey the "important factual information" in the
              Photograph such that the factor should not weigh against fair use
              either. (See Def. Mem. at 21-22.)
             It is true that using a protected work in its entirety may constitute
             fair use when the purpose of the use requires it. See Bill Graham
             Archives, 448 F.3d at 613; see also Leval, 103 Harv. L. Rev. at
             1123 ("[A]n important inquiry [under the third fair use factor] is
             whether the selection and quantity of the material taken are rea-
             sonable in relation to the purported justification."). Yet, as
             explained above, Cox's use of the Photograph was not transfonn-
             ative-Cox simply thought (apparently like its competitors CNN
             and NBC) that the Photograph had certain qualities that would
             make it a good complement to the Article. See Harper & Row, 4 71
             U.S. at 565 ("[T]he fact that a substantial portion of the infring-
             ing work was copied verbatim is evidence of the qualitative value
             of the copied material."). In other words, Cox "made no effort to
             circumscribe its use such that it reproduced only enough of [the
             Photograph] to satisfy any reporting needs." Gossip Cop, 196 F.
             Supp. 3d at 409. Accordingly, the third factor weighs against fair
             use.
                      d.   Effect of the Use on the Potential Market
             The final fair use factor considers "the effect of the use upon the
             potential market for or value of the copyrighted work." 17 U.S.C.
             § 107 (4). This factor requires the court to investigate whether in-
             fringement will affect "traditional, reasonable, or likely to be
             developed market." Bill Graham Archives, 448 F.3d at 614 (cita-
             tion omitted). This factor is therefore "concerned with secondary
             uses that, by offering a substitute for the original, usurp a market




                                             16
Case 2:18-cv-01041-NGG-AKT Document 44 Filed 03/13/20 Page 17 of 22 PageID #: 494




              that properly belongs to the copyright-holder." Infinity Broad.
              Corp., 150 F.3d at 110; see also Harper & Row, 471 U.S. at 566-
              67 ("Fair use, when properly applied, is limited to copying by
              others which does not materially impair the marketability of the
              work which is copied." (citation and internal quotation marks
              omitted)). Finally, there is a "close linkage between the first and
              fourth factors, in that the more the copying is done to achieve a
              purpose that differs from the purpose of the original, the less
              likely it is that the copy will serve as a satisfactory substitute for
              the original." Authors Guild, 804 F.3d at 223 (citing Campbell,
              510 U.S. at 591).
             This factor weighs against a finding of fair use. The record makes
             clear that Cruz demonstrated an interest in entering into the mar-
             ket for the Photograph when he entered into licensing
             agreements with both CNN and NBC. (See Pl. 56.1 IJIJ 11-13.) As
             the owner of the Photograph, Cruz had the right to sell the Pho-
             tograph to media outlets if he so desired; Cox's publication of the
             Photograph without Cruz's permission, therefore, "usurp[ed]"
             his market. Infinity Broad. Corp., 150 F.3d at 110. Cox's reliance
             on Swatch is again inapposite. In Swatch, the court agreed with
             the district court's observation that "nothing in the record sug-
             gest[ed] any possible market effect stemming from Bloomberg's
             use" of the earnings call recording, and further noted that
             "Swatch had no interest in the exploitation of the copyright-pro-
             tected aspects of the call." Swatch, 756 F.3d at 91. Here, by
             contrast, both those factors-market effect and interest in exploi-
             tation on the part of the copyright holder-are present.
             Cox urges that the "public interest in receiving accurate infor-
             mation regarding [Saipov's] arrest ... outweigh[ed] the personal
             gain to Plaintiff of licensing a photo he did not even know was
             newsworthy until news organizations told him so." (Def. Mem.
             at 22). First, the fact that a media company would appreciate the




                                              17
Case 2:18-cv-01041-NGG-AKT Document 44 Filed 03/13/20 Page 18 of 22 PageID #: 495




             importance or newsworthiness of a work before the work's au-
             thor is neither relevant to the analysis nor particularly
             uncommon. See Otto, 345 F. Supp. 3d at 419 (explaining that
             plaintiff did not seek compensation for work until media outlet
             published work without plaintiffs permission). Second, while
             Cox is right that there is a direct relationship between the first
             fair use factor-the purpose and character of the work-and this
             factor, that nexus dooms Cox's argument in this case; here, Cox
             has not demonstrated that its use of the Photograph was trans-
             formative or necessary to convey vital factual information (as
             opposed to serving as an illustrative aid). If Cox could simply "use
             such images for free, there would be little or no reason to pay for
             works." Barcroft, 297 F. Supp. 3d at 355. Accordingly, the fourth
             factor weights against a finding of fair use.
                         e.   The Factors Considered Together
             Considering all four factors together, the court finds that Cox's
             use of the Photograph was not fair. The non-transformative pur-
             pose and manner of Cox's use, the fact that Cox used the
             Photograph in its entirety, and the harm to Cruz's potential mar-
             ket for the Photograph outweigh any factual information
             conveyed by Cox's use. Accordingly, no reasonable trier of fact
             could find in favor of Cox on the issue of fair use and Cruz's mo-
             tion for summary judgment on Cox's fair use defense is granted.
                       C.       Other Defenses to Liability
             Cruz has also moved for summary judgment on Cox's remaining
             affirmative defenses: (1) failu~e to state a claim and (2) First
             Amendment protection. 3 Cox did not respond to Cruz's argu-
             ments on either of these defenses. The court finds that Cruz has



             3   By joint stipulation, Cox agreed to dismiss the following affirmative de-
             fenses: personal jurisdiction, license, safe harbor under the Digital




                                                   18
Case 2:18-cv-01041-NGG-AKT Document 44 Filed 03/13/20 Page 19 of 22 PageID #: 496




              met his burden of demonstrating that no material issue of fact
              exists on either of these defenses and grants Cruz's motion as to
              both.
              As to the First Amendment defense, the Second Circuit has held
             that "the fair use doctrine encompasses all claims of first amend-
             ment in the copyright field." New Era Pubs. Int'4 ApS v. Henry Holt
             & Co., 873 F.2d 576, 584 (2d Cir. 1989); see also Nihon Keizai
             Shimbun v. Comline Bus. Data, Inc., 166 F.3d 65, 74 (2d Cir.
             1999) ("First Amendment concerns are protected by and coex-
             tensive with the fair use doctrine."). Therefore, because the court
             has granted Cruz's summary judgment motion on Cox's fair use
             defense, the court also grants judgment in favor of Cruz on Cox's
             First Amendment defense.
             As to Cox's defense that Cruz fails to state a claim, that is clearly
             not the case here. A complaint must plead "enough facts to state
             a claim to relief that is plausible on its face." Bell AtL Corp. v.
             Twombly, 550 U.S. 544, 570 (2007). "A claim has facial plausi-
            . bility when the plaintiff pleads factual content that allows the
              court to draw the reasonable inference that the defendant is lia-
              ble for the misconduct alleged." Ashcroft v. Iqbal, 556 U.S. 662,
              678 (2009). Here, Cruz has provided sufficient information in his
              complaint such that the court can draw the "reasonable infer-
              ence" that Cox is liable for copyright infringement. Therefore, the
              court grants judgment in favor of Cruz as to Cox's defense of fail-
              ure to state a claim.

             IV.     CONCLUSION

             For the foregoing reasons, Cruz's motion for partial summary
             judgment (Dkt. 28) is GRANTED as to Cox's liability for copyright


             Millennium Copyright Act (17 U.S.C. § 512), acquiescence, equitable es-
             toppel, and waiver. (See Jan. 15, 2019 Joint Stip. & Order re: Dismissal of
             Certain Affirmative Defenses.)




                                                19
Case 2:18-cv-01041-NGG-AKT Document 44 Filed 03/13/20 Page 20 of 22 PageID #: 497




                 infringement and Cox's assertion of its affirmative defenses, in-
                 cluding fair use. Cox's cross motion for partial summary
                 judgment (Dkt. 34) is DENIED as to the issue of copyright in-
                 fringement and fair use.
                 The parties are DIRECTED to contact Magistrate Judge Tomlin-
                 son regarding next steps in this case.
        SO ORDERED.


        Dated:      Brooklyn, New York
                    March ~' 2020
                                                             s/Nicholas G. Garaufis


                                                               ited States District J




                                               20
Case 2:18-cv-01041-NGG-AKT Document 44 Filed 03/13/20 Page 21 of 22 PageID #: 498




                    EXHIBIT A



         \.
Case 2:18-cv-01041-NGG-AKT Document 44 Filed 03/13/20 Page 22 of 22 PageID
                                                                      4    #: 499



                                                                                 ..:;   ...
                                                                                -,-




                                                                   ;!\;~:} ,;!'%I~




                                                                AC0007
